Case 1:18-cv-00299-WES-LDA Document 13-4 Filed 12/14/18 Page 1 of 3 PageID #: 111




                    EXHIBITD
Case 1:18-cv-00299-WES-LDA Document 13-4 Filed 12/14/18 Page 2 of 3 PageID #: 112




                                UNITED STATES DISTRICT COURT
                                  DISTRICT OF RHODE ISLAND


  BYRON AVILA,

                  Plaintiff,

  v.                                                   C.A. No. 1: 18-cv-00299-WES-LDA

  FEDERAL HOUSING FINANCE AGENCY;
  FEDERAL NATIONAL MORTGAGE
  ASSOCIATION; and CIT BANK, N.A. F/K/A
  ONEWEST BANK, FSB,

                  Defendants.


                                     [PROPOSED] ORDER

         On December 14, 2018, Defendant, Federal National Mortgage Association ("Fannie
  Mae"), filed a Motion to Set Aside Foreclosure and Rescind Foreclosure Deed. Following due
  consideration, it is hereby:

                                          ORDERED

  1.     Fannie Mae's Motion to Set Aside Foreclosure and Rescind Foreclosure Deed               IS
         GRANTED;

  2.     The foreclosure sale of Plaintiff's real property commonly known as 72 Memorial Drive,
         Pawtucket, Rhode Island (the "Property"), is set aside, and the Foreclosure Deed
         executed on August 29, 2013 and recorded on March 12, 2014 in the Land Evidence
         Records for the City of Pawtucket at Book 3705, Page 118, is rescinded.




  ENTER:                                            BY ORDER:



  (Smith, C.J.)                                     Clerk



  Dated: _ _ _ _ _ _ _ _ __



                                                                                302645718vl 1010981
Case 1:18-cv-00299-WES-LDA Document 13-4 Filed 12/14/18 Page 3 of 3 PageID #: 113




  ORDER PREPARED AND PRESENTED BY:


  Is/ Ethan Z. Tieger
  Samuel C. Bodmiha, Bar No. 7075
  Ethan Z. Tieger, Bar No. 9308
  HINSHAW & CULBERTSON LLP
  56 Exchange Terrace
  Providence, RI 02903
  Telephone: (401) 751-0842
  Facsimile: (401) 751-0072
  sbodurtha@hinshawlaw.com
  etieger@hinshawlaw.com




                                        2
                                                                  3026457 I 8vi I 0 I 098 I
